TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00251-CR




Candace Nichole Terrell, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 57504, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Candace Nichole Terrell seeks to appeal from a judgment of conviction for
misapplication of fiduciary funds.  The trial court has certified that this is a plea bargain case and 
Terrell has no right of appeal.  The appeal is dismissed.  Tex. R. App. P. 25.2(d).
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   May 11, 2006
Do Not Publish